DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020, 06/23/2020, 05/04/2021, 11/15/2021 and 04/15/2022 has been considered by the examiner.
Claim Objections
Claim 54 is objected to because of the following informalities:  the claim ends with “;” and not a period “.”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,986,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an overall intensity of light from a plurality of pixels located within at least a portion of a pupil captured in the image, wherein the plurality of pixels comprise red, green and blue pixels” renders claims 53-72 as broadened and obvious variants of claims 1-22 of U.S. Patent No. 10,986,991.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53-70 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 2016/0128559; already of record).
Regarding claim 53, Bailey discloses, a method (Figs. 1-5) comprising: 
determining, using a computing device (110), a color temperature of ambient lighting (Para. 0048 and 204); 
detecting, using the computing device, reflected ambient light (Para. 0049) out of an eye (106) of a subject from a retina (206) of the eye of the subject (204), wherein said detecting comprises: 
sensing, using a sensor (102), at least a portion of the eye of the subject, wherein said sensing is performed using only ambient lighting conditions and wherein non-relevant reflections from the eye of the subject are managed while sensing the portion of the eye (Para. 0048, 0055-0056 and 0071-0073), and wherein the sensed portion of the eye comprises at least a portion of a pupil of the eye of the subject (Para. 0048, 0055-0056 and 0071-0073); 
determining, using the computing device, an overall intensity of light from the reflected ambient light from the sensed portion of the pupil of the eye of the subject (Para. 0053-0056 and 0071-0073), wherein the overall intensity of light is adjusted by the computing device based on the determined color temperature of the ambient lighting (Para. 0053-0056 and 0071-0073); 
determining, using the computing device, a first intensity of a first color from the reflected ambient light from the sensed portion of the pupil of the eye of the subject, wherein the first intensity of the first color is adjusted by the computing device based on the determined color temperature of the ambient lighting (Para. 0053-0056 and 0071-0073); 
determining, using the computing device, a second intensity of a second color from the reflected ambient light from the sensed portion of the pupil of the eye of the subject, wherein the second intensity of the second color is adjusted by the computing device based on the determined color temperature of the ambient lighting (Para. 0053-0056 and 0071-0073); 
comparing, by the computing device, a relative intensity of the first color and a relative intensity of the second color (Para. 0053-0056 and 0071-0073); and 
making a determination about the eye of the subject based upon the reflected ambient light, wherein said comparison and said overall intensity are used to make the determination about the eye of the subject based upon the reflected ambient light (Para. 0053-0056 and 0071-0073).
Regarding claim 54, Bailey discloses, sensing, using the sensor (102), the portion of the eye of the subject comprises capturing, using an image capture device, an image of the eye of the subject, wherein said image is captured using only ambient lighting conditions and wherein non-relevant reflections from the eye of the subject are managed while capturing the image, and wherein the captured image of the eye comprises the portion of a pupil of the eye of the subject (Para. 0053-0056 and 0071-0073); wherein the overall intensity of light is determined from a plurality of pixels located within the portion of the pupil of the eye of the subject captured in the image, wherein the overall intensity of light is adjusted by the computing device based on the determined color temperature of the ambient lighting; wherein the first intensity of the first color is determined from the plurality of pixels located within the portion of the pupil of the eye of the subject captured in the image, wherein the first intensity of the first color is adjusted by the computing device based on the determined color temperature of the ambient lighting (Para. 0053-0056 and 0071-0073); and wherein the second intensity of the second color is determined from the plurality of pixels located within the portion of the pupil of the eye of the subject captured in the image, wherein the second intensity of the second color is adjusted by the computing device based on the determined color temperature of the ambient lighting (Para. 0053-0056 and 0071-0073).
Regarding claim 55, Bailey discloses, the first color comprises any one or any combination of red, green, and blue and the second color comprises any one or any combination of red, green, and blue (Para. 0053-0056 and 0071-0073).
Regarding claim 56, Bailey discloses, sensing, using the sensor (102), the portion of the eye of the subject comprises sensing at a first time through a spectacle lens or a contact lens while the subject is wearing the spectacle lens or the contact lens over the eye (Para. 0052) and sensing at a second time while the subject is not wearing the spectacle lens or the contact lens over the eye (Para. 0052) and the first sensing information is compared to the second sensing information and the determination about the eye of the subject based upon the reflected ambient light is based on the comparison and comprises an estimated prescription for the spectacle lens or the contact lens (Para. 0053-0056 and 0071-0073).
Regarding claim 57, Bailey discloses, the first intensity of the first color is brighter relative to the second intensity of the second color and the overall intensity is relatively brighter in luminescence than a myopic eye (Para. 0050 and 0071), and the determination about the eye of the subject based upon the reflected ambient light comprises a positive value or hyperopia (Para. 0050 and 0071).
Regarding claim 58, Bailey discloses, the first intensity of the first color is dimmer relative to the second intensity of the second color and the overall intensity is relatively dimmer in luminescence than a myopic eye, and the determination about the eye of the subject based upon the reflected ambient light comprises a negative value or myopia (Para. 0050 and 0070-0071).
Regarding claim 59, Bailey discloses, making a first determination about the eye of the subject based upon the reflected ambient light from a first portion of the sensed pupil of the eye (Para. 0053-0056 and 0071-0073); making a second determination from a second portion of the sensed pupil of the eye of the subject, wherein the second portion of the sensed pupil is a subset of the first portion of the sensed pupil of the eye (Para. 0053-0056 and 0071-0073); making a third determination from a third portion of the sensed pupil of the eye of the subject, wherein the third portion of the pupil is a subset of the first portion of the sensed pupil of the eye and is separate from the second sensed portion of the eye (Para. 0053-0056 and 0071-0073); comparing the first determination, the second determination and the third determination to make the determination about the eye of the subject based upon the reflected ambient light (Para. 0053-0056 and 0071-0073).
Regarding claim 60, Bailey discloses, comparing the first determination, the second determination and the third determination to make the determination about the eye of the subject based upon the reflected ambient light comprises one or more of determining a standard deviation of the first determination to the second determination, a standard deviation of the first determination to the third determination, or a standard deviation of the second determination to the third determination, wherein the determined standard deviation indicates the determination about the eye of the subject based upon the reflected ambient light (Para. 0053-0056 and 0071-0073).
Regarding claim 61, Bailey discloses, the determination about the eye of the subject based upon the reflected ambient light is a presence or an absence of astigmatism (Para. 0053-0054).
Regarding claim 62, Bailey discloses, the presence of astigmatism is detected and an amount of astigmatism is determined by comparing the overall intensity and the relative intensity of the first color or the relative intensity of the second color of various regions of the pupil (Para. 0053-0054).
Regarding claim 63, Bailey discloses, managing non-relevant reflections from the eye while capturing the image comprises managing reflections from a cornea or a lens of the eye of the subject while sensing the eye (Para. 0053-0056 and 0071-0073).
Regarding claim 64, Bailey discloses, managing non-relevant reflections from the eye while sensing the eye comprises placing a polarizing filter (214) over a lens of the sensor or between the sensor and the eye of the subject (Para. 0055 and 0074), or wherein managing non-relevant reflections from the eye while sensing the eye comprises blocking light that would lead to reflections from a corneal surface of the eye or a lens of the eye (Para. 0055 and 0074), or wherein managing non-relevant reflections from the eye while sensing the eye comprises providing a surface that absorbs light or prevents the non-relevant reflections from the eye while sensing the eye (Para. 0055 and 0074).
Regarding claim 65, Bailey discloses, the subject's pupil has a diameter of approximately 2 mm or less (Para. 0057).
Regarding claim 66, Bailey discloses, the subject's pupil is a natural pupil or the subject's pupil is an artificial pupil (Para. 0058).
Regarding claim 67, Bailey discloses, the determination about the eye of the subject based upon the reflected ambient light comprises an autorefraction or a photorefraction measurement (Para. 0052).
Regarding claim 68, Bailey discloses, determining, using the computing device, the color temperature of ambient lighting comprises determining, by the computing device, the color temperature of the ambient lighting using the sclera and/or pupil of the eye of the subject, wherein reflected light of the sclera and/or pupil of the eye is sensed by the sensor (Para. 0053-0056 and 0071-0073).
Regarding claim 69, Bailey discloses, determining, by the computing device, the color temperature of the ambient lighting using the sclera and/or pupil of the eye of the subject comprises using reflected light from the sclera and/or pupil of the eye to sense the color temperature of the ambient lighting (Para. 0053-0056 and 0071-0073).
Regarding claim 70, Bailey discloses, determining, by the computing device, the color temperature of the ambient lighting using the sclera and/or pupil of the eye of the subject comprises acquiring, in real-time, reflected light from the sclera and/or pupil of the eye that are used by the computing device to sense the color temperature of the ambient lighting (Para. 0053-0056 and 0071-0073).
Regarding claim 72, Bailey discloses, determining, using the computing device, the color temperature of ambient lighting comprises determining, by the computing device, the color temperature of the ambient lighting using an external white balance card wherein reflected light from the white balance card is sensed by the sensor (Para. 0050 and 0054).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2016/0128559; already of record) as applied to claim 68 above, in view of Feng et al. (US 2016/0019420).
Bailey remains as applied to claim 68 above.
Bailey does not disclose determining, by the computing device, the color temperature of the ambient lighting using the sclera and/or pupil of the eye of the subject comprises determining, by the computing device, a hue and/or luminance of the sclera of the eye of the subject and the computing device using the hue and/or luminescence to determine the color temperature of the ambient lighting.
Feng teaches, from the same field of endeavor that in a method that it would have been desirable to make determining, by the computing device, the color temperature of the ambient lighting using the sclera and/or pupil of the eye of the subject comprises determining, by the computing device, a hue and/or luminance of the sclera of the eye of the subject and the computing device using the hue and/or luminescence to determine the color temperature of the ambient lighting (Para. 0058-0059 and see 105 of Fig. 7).
Therefore, it would have been obvious to ordinary skill in the art before the effective filing date of the make determining, by the computing device, the color temperature of the ambient lighting using the sclera and/or pupil of the eye of the subject comprises determining, by the computing device, a hue and/or luminance of the sclera of the eye of the subject and the computing device using the hue and/or luminescence to determine the color temperature of the ambient lighting as taught by the method of Feng in the method of Bailey since Feng teaches it is known to include these features in a method for the purpose of providing a reliable method with improved performance and reduced cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pires et al. (US 2014/0111630) discloses a method that includes determining, using a computing device, a color temperature of ambient lighting; detecting, using the computing device, reflected ambient light out of an eye of a subject from a retina of the eye of the subject, wherein said detecting comprises: sensing, using a sensor, at least a portion of the eye of the subject, wherein said sensing is performed using only ambient lighting conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            08/08/2022